DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  In paragraph [0045], line 1, “3C” should read –3B--.  In paragraph [0053], line 1, “pattern C” should read –pattern B--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the last line(s) of each of claims 4-12, a limitation is enclosed in parentheses.  As a result of the parentheses, it is not clear if what is inside the parentheses is meant to be part of the claim, thus rendering claims 4-12 indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPAP 2015/0337447 (Gatley hereinafter).
With regard to claim 1, Gatley discloses a wind turbine blade, comprising: 
a blade body portion (202); and
an anti-erosion layer (204) disposed so as to cover a surface of the blade body portion (202) partially,
wherein a center point of the anti-erosion layer (204) in a circumferential length direction along a blade profile in a cross section orthogonal to a blade spanwise direction is shifted toward a pressure side from a leading edge of the blade body portion, at least in a part of an extension range of the anti-erosion layer in the blade spanwise direction.  See Annotated Fig. 2B of Gatley below.

    PNG
    media_image1.png
    270
    504
    media_image1.png
    Greyscale

Annotated Fig. 2B of Gatley
With regard to claim 14, Gatley discloses a wind turbine rotor, comprising:
the wind turbine blade according to claim 1; and 
a hub to which a blade root of the wind turbine blade is connected (Fig. 1C).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gatley in view of USPAP 2004/0096331 (Leach hereinafter).
With regard to claim 2, Gatley discloses all of the limitations except for wherein a shift amount Δx, from the leading edge toward the pressure side, of the center point in the circumferential length direction along the blade profile of the anti-erosion layer is greater at a first position in the blade spanwise direction than at a second position which is closer to a blade tip than the first position in the blade spanwise direction.  Gatley does not disclose if the shift amount Δx changes at all in the blade spanwise direction or if it is a constant value.
Leach teaches a blade (10) comprising a cover wherein the cover covers a portion of the pressure side, the leading edge, and the totality of the pressure side of the blade (10) (Fig. 2).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Gatley by providing that the anti-erosion layer covers the totality of the pressure side of the blade as taught in Leach for the purposes of providing maximum wear resistance against erosion (paragraph [0043] of Leach).  Because wind turbine blades taper from root to tip, this results in a shift amount Δx, from the leading edge toward the pressure side, of the center point in the circumferential length direction along the blade profile of the anti-erosion layer is greater at a first position in the blade spanwise direction than at a second position which is closer to a blade tip than the first position in the blade spanwise direction.  For example, the center point in the circumferential length direction along the blade profile of the anti-erosion layer is much further near the root of the blade than near the tip of the blade.
With regard to claim 3, the Gatley modification with regard to claim 2 discloses the wind turbine blade according to claim 1, wherein a circumferential length of the anti-erosion layer along the blade profile is greater at a first position in the blade spanwise direction than at a second position which is closer to a blade tip than the first position in the blade spanwise direction.
With regard to claim 4, insofar as claim 4 is definite, the Gatley modification with regard to claim 2 discloses the wind turbine blade according to claim 1,
wherein an average Δxave of a shift amount, from the leading edge toward the pressure side, of the center point of the anti-erosion layer in the circumferential length direction along the blade profile satisfies an expression Δxave/R≥2.0x10-4, in a range of a rotational radius position r of the wind turbine blade of at least 0.7R and not more than 1.0R (where R is a rotational radius position of a blade tip of the wind turbine blade).
With regard to claim 5, insofar as claim 5 is definite, the Gatley modification with regard to claim 2 discloses the wind turbine blade according to claim 1, 
wherein an average Δxave of a shift amount, from the leading edge toward the pressure side, of the center point of the anti-erosion layer in the circumferential length direction along the blade profile satisfies an expression Δxave /R≥3.0x10-4, in a range of a rotational radius position r of the wind turbine blade of at least 0.55R and not more than 1.0R (where R is a rotational radius position of a blade tip of the wind turbine blade).
With regard to claim 6, insofar as claim 6 is definite, the Gatley modification with regard to claim 2 discloses the wind turbine blade according to claim 1, 
ave of a shift amount, from the leading edge toward the pressure side, of the center point of the anti-erosion layer in the circumferential length direction along the blade profile satisfies an expression Δxave /R≥4.5x10-4, in a range of a rotational radius position r of the wind turbine blade of at least 0.25R and not more than 1.0R (where R is a rotational radius position of a blade tip of the wind turbine blade).
With regard to claim 7, insofar as claim 7 is definite, the Gatley modification with regard to claim 2 discloses the wind turbine blade according to claim 1, 
wherein the anti-erosion layer extends from a first end portion to a second end portion which is on the pressure side, in the cross section orthogonal to the blade spanwise direction, and
wherein a circumferential length W2tip of a portion of the anti-erosion layer along the blade profile, the portion extending from the leading edge to the second end portion, satisfies an expression W2tip/R≥6.0xl0-4 (where R is a rotational radius position of a blade tip of the wind turbine blade) in a vicinity of a blade tip of the wind turbine blade.
With regard to claim 8, insofar as claim 8 is definite, the Gatley modification with regard to claim 2 discloses the wind turbine blade according to claim 1, 
wherein the anti-erosion layer extends from a first end portion to a second end portion which is on the pressure side, in the cross section orthogonal to the blade spanwise direction, and
wherein an average W2ave of a circumferential length of a portion of the anti-erosion layer along the blade profile, the portion extending from the leading edge to the second end portion, satisfies an expression W2ave/R≥1.5x10-3, in a range of a 
With regard to claim 9, insofar as claim 9 is definite, the Gatley modification with regard to claim 2 discloses the wind turbine blade according to claim 1, 
wherein the anti-erosion layer extends from a first end portion to a second end portion which is on the pressure side, in the cross section orthogonal to the blade spanwise direction, and
wherein an average W2ave of a circumferential length of a portion of the anti-erosion layer along the blade profile, the portion extending from the leading edge to the second end portion, satisfies an expression W2ave/R≥2.1x10-3, in a range of a rotational radius position r of the wind turbine blade of at least 0.2R and not more than 0.3R (where R is a rotational radius position of a blade tip of the wind turbine blade).
With regard to claim 10, insofar as claim 10 is definite, the Gatley modification with regard to claim 2 discloses the wind turbine blade according to claim 1, 
wherein the anti-erosion layer extends from a first end portion on a suction side to a second end portion on the pressure side, in the cross section orthogonal to the blade spanwise direction, and
wherein an average W1ave of a circumferential length of a portion of the anti-erosion layer along the blade profile, the portion extending from the leading edge to the first end portion, satisfies an expression W1ave/R≥4.0x10-4
With regard to claim 11, insofar as claim 11 is definite, the Gatley modification with regard to claim 2 discloses the wind turbine blade according to claim 1, 
wherein the anti-erosion layer extends from a first end portion on a suction side to a second end portion on the pressure side, in the cross section orthogonal to the blade spanwise direction, and
wherein an average W1ave of a circumferential length of a portion of the anti-erosion layer along the blade profile, the portion extending from the leading edge to the first end portion, satisfies an expression W1ave /R≥2.0x10~4, in a range of a rotational radius position r of the wind turbine blade of at least 0.55R and not more than 1.0R (where R is a rotational radius position of a blade tip of the wind turbine blade).
With regard to claim 12, insofar as claim 12 is definite, the Gatley modification with regard to claim 2 discloses the wind turbine blade according to claim 1, 
wherein the anti-erosion layer extends from a first end portion on a suction side to a second end portion on the pressure side, in the cross section orthogonal to the blade spanwise direction, and
wherein an average W1ave of a circumferential length of a portion of the anti-erosion layer along the blade profile, the portion extending from the leading edge to the first end portion, satisfies an expression W1ave /R≥9.0x10-4, in a range of a rotational radius position r of the wind turbine blade of at least 0.55R and not more than 1.0R (where R is a rotational radius position of a blade tip of the wind turbine blade).
With regard to claim 13, the Gatley modification with regard to claim 2 discloses the wind turbine blade according to claim 1, 

wherein an average W1ave of a circumferential length of a portion of the anti-erosion layer along the blade profile, the portion extending from the leading edge to the first end portion, satisfies an expression W1ave/R≥1.0x10-3, at any position in the blade spanwise direction.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gatley.
With regard to claim 15, the Gatley modification a wind turbine power generating apparatus, comprising: 
the wind turbine rotor according to claim 14; and
inherently discloses a generator for generating electric power from rotational energy of the wind turbine rotor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPAP 2019/0277247 discloses a protective cover for protecting a leading edge of a wind turbine blade.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON R EASTMAN/Primary Examiner, Art Unit 3745